Citation Nr: 0726550	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-07 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to February 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied service 
connection for a left foot injury.  The Board notes that the 
veteran's claims folder was transferred as brokered work to 
the Huntington RO from the Atlanta RO in May 2004.

The Board notes that additional evidence was forwarded to the 
Board in May 2006 after the veteran's case was certified on 
appeal.  See 38 C.F.R. §§ 19.37, 20.1304 (2006).  The veteran 
has waived initial RO consideration of the new evidence 
submitted in conjunction with his claim.  38 C.F.R. § 20.1304 
(c) (2006).  

In June 2007, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for a left foot 
disorder.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The veteran asserts in an April 2004 personal statement that 
on July 16, 1972, while unloading cargo from a carrier, his 
left foot became entangled in the cargo escalator.  He 
explains that he was transported to sick bay aboard the 
carrier and thereafter, transported to the Naval Air Station 
in Alameda, California, where he remained overnight.  The 
veteran stated that the following morning at Balboa Hospital, 
x-rays were taken and a temporary cast was placed on his left 
foot.  After the cast was removed, the veteran indicated that 
he began to experience numbness, which has gotten 
progressively worse over the years.  An April 2006 private 
treatment record reflects a diagnosis of a crushing injury to 
the top of his foot, a small spur, loss of sensation in the 
superficial peroneal nerve distribution with 
hypersensitivity, and plantar fasciitis.  The veteran 
contends that his current left foot disorder is attributable 
to this accident, which occurred during his military service.  

Review of the evidentiary record shows that the veteran 
submitted a VA Form 21-4142, Authorization and Consent to 
Release Information to VA in April 2004, indicating treatment 
for his left foot condition in July 1972, at the Naval Air 
Station Medical Department in Alameda, California.  In July 
2004, the RO requested the service department to obtain 
clinical records from the Naval Air Station in Alameda, 
California, and Balboa Hospital from July 1972 to September 
1972.  The service department responded in August 2004 that 
the veteran's service medical records were sent, but they 
requested that the RO supply the hospital and registry number 
of treatment in order to properly search for clinical records 
from the Naval Air Station and Balboa Hospital.  The Board 
notes that although it appears the RO supplied the hospital 
names, they did not follow up and send the registry number of 
the veteran's treatment.  Furthermore, the Board notes that 
the correct name for the Balboa Hospital might be the Navy 
Medical Center in San Diego, which is near Balboa Park.  The 
Board finds that an attempt should be made to obtain those 
records, if available, as they are relevant to the issue on 
appeal.  

In addition, in light of the veteran's assertions made on 
appeal, the April 2006 medical report, and the veteran's 
original x-rays for his left foot condition which were 
purportedly taken in July 1972 while receiving treatment in 
Alameda, a VA examination addressing the etiology of the left 
foot disorder is needed.  As stated during the hearing, the 
veteran should bring his x-ray reports to the scheduled VA 
examination.  38 C.F.R. § 3.159(c)(4) (2006); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Attempt to obtain the veteran's 
clinical or hospital records from the 
Naval Air Station Medical Department in 
Alameda, California, and the Navy Medical 
Center (Balboa Hospital) in San Diego, 
California.  All records/responses 
received should be associated with the 
claims file.  All efforts to obtain the 
records should be fully documented, and 
the facility must provide a negative 
response if records are not available.

2.  Schedule the veteran a VA 
examination.  All indicated tests and 
studies should be conducted, and all 
findings described in detail.  The claims 
file must be made available to the 
examiner for review, and the examination 
report should reflect that such review is 
accomplished.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that the veteran's 
left foot disorder is related to service.  

Contact the veteran and request that he 
bring the original x-rays of his left 
foot injury in July 1972 to the VA 
examination for review.  

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

